Application by respondent Whalen to change, to June 15, 1970, the date of commencement of Ms six-months’ suspension from the practice of law. The order of this court, dated April 20, 1970, which imposed the six-months’ suspension, fixed the date for the commencement of the suspension as May 15, 1970. Since then, a stay was granted by a Judge of the Court of Appeals and that stay has terminated. Application granted. The six-months suspension of respondent Whalen is herewith changed so as to commence as of June 15, 1970. Christ, P. J., Rabin, Hopkins, Munder and Martuscello, JJ., concur.